I am speaking on behalf of a great nation, which is mourning the loss of thousands of Muslim pilgrims and hundreds of its own citizens. Old, young, men and women, who had come together in the grand and global spiritual gathering of the hajj, unfortunately fell victim to the incompetence and mismanagement of those in charge. Owing to that incompetence on the part of the latter, even the missing cannot be identified, and the expeditious return of the bodies of the deceased to their mourning families has been prevented.
The magnitude of a calamity in which thousands of innocent people from the four corners of the world were killed or injured is such that it cannot be dealt with as though it were a natural disaster or a local issue. The pain and emotional distress inflicted on millions of Muslims is too great to be repaired by material means alone. Public opinion demands that Saudi Arabian officials promptly fulfil their international obligations and grant immediate consular access, with a view to the expeditious identification and return of the cherished bodies and remains. Moreover, arrangements must be made for there to be an independent and exhaustive inquiry into the causes of that disaster, which should include proposals for ways of preventing future recurrences.
I am speaking on behalf of a nation that, two years ago, voted for constructive engagement with the world, and I can now proudly announce that a new chapter has started in Iran’s relations with the world today. Two years ago, the people of Iran, voting in a competitive election, gave me a mandate to consolidate peace and constructive engagement with the world, while pursuing national rights, interests and security. That national will manifested itself through a careful and clear diplomatic effort, which resulted in the Joint Comprehensive Plan of Action, concluded between the Islamic Republic of Iran and six world Powers and the European Union. That Plan of Action became an international instrument when the Security Council adopted resolution 2231 (2015). From the standpoint of international law, the instrument sets a valuable precedent, as the two sides, rather than warring and then negotiating peace, engaged in a process of dialogue and mutual understanding before a conflict could break out.
I would like to take the opportunity to recognize the role of all the negotiators in achieving that agreement. We had opted for creating a new environment, while maintaining our principles, and we succeeded in that undertaking. Where necessary, we moved forward, and, where necessary, we showed the courage for flexibility. For each point, we relied extensively on international law and showcased the potential of an approach based on constructive dialogue.
The key to a successful dialogue is remembering that any actor in the international system who pursues maximum demands and fails to allow space for the other side cannot hope to speak of peace, stability and development. As in commerce and economic activity, so also in politics and international relations: the interests of both parties have to be taken into account, and multilateralism and win-win solutions should provide the basis of engagement.
The United Nations was established to sustain global peace and security after two World Wars. Unfortunately, it has to be acknowledged that, in most cases, this important international institution has not been successful or effective. This time, however, the United Nations made the right decision, notwithstanding the fact that it earlier had adopted unfair resolutions against the Islamic Republic of Iran and imposed sanctions against the Iranian nation and Government, as a result of misunderstandings and, sometimes, the overt hostility of some countries. But we believe that, as an old Iranian saying goes, the sooner the harm
stops, the more benefit you will reap. Today is when that harm stopped.
Resolution 2231 (2015), despite several significant shortcomings, is an important development. It is the basis for terminating sanctions and no longer adopting resolutions hostile to Iran. We consider the past conduct of the Security Council to be unfair and stress that Iran, owing to the important fatwa of its leader and its defence doctrine, has never harboured the intention of producing a nuclear weapon. Therefore, resolutions imposing sanctions against Iran were unjust and illegal. The sanctions imposed by the Security Council and the unilateral sanctions imposed by some countries were based on deluded and baseless allegations and created difficult conditions for our people. But those sanctions never in any way affected the policy that we adopted and the approach that we took towards negotiations.
We proved in those negotiations that there is nothing on Iran’s agenda other than logic, reason, ethics, and — where necessary — legitimate and resolute self- defence against any kind of aggression. Consequently, the United States of America ultimately had no option but to choose negotiations and discussion over pressure and sanctions. Our seven countries and the European Union expended considerable time and diplomatic capital in those negotiations and should therefore exert their utmost efforts to protect and implement the agreement. We deem the compliance of all parties with their commitments to be the fundamental factor in the success of the implementation process of the negotiated agreement.
Parallel to the implementation of the Joint Comprehensive Plan of Action, we also expect the nuclear-weapon States to take the necessary steps to fulfil their commitment to full nuclear disarmament, based on article VI of the Treaty on the Non-Proliferation of Nuclear Weapons. Furthermore, we expect them to play a positive role in the creation of a nuclear-weapon-free Middle East and not to allow the Zionist regime to remain an impediment to achieving that important objective.
The recently concluded nuclear deal, which is a brilliant example of “victory over war”, has managed to disperse the clouds of hostility and far-reaching tensions in the Middle East — and even perhaps the spectre of another war. The deal can and should herald a new era and lead to positive outcomes with regard to the establishment of sustainable peace and stability in the region. From our point of view, the agreed deal
is not the final objective but a development that can and should be the basis for further arrangements to come. Considering the fact that the deal has created an objective basis for implementation and has set an appropriate model, it can serve as the grounds for foundational change in the region.
Our policy is to continue to make peace-seeking efforts in the region, based on the same win-win principle, and to act in ways that would enable the region — and the world — to benefit from the new conditions. We will take this opportunity to look to the future and stop focusing on the past and rebuild our relationships with the countries in the region, particularly our neighbours, on the basis of mutual respect and our common and collective interests.
Unfortunately, the Middle East and North Africa have turned into one of the world’s most turbulent regions. With the continuation and intensification of current conditions, the turmoil could spread to other parts of the world. In today’s interconnected and borderless world, countries and regions are encountering great difficulty in protecting their borders and preventing the spread of insecurity and instability.
The gravest and most important threat to the world today is the possibility of terrorist organizations becoming terrorist States. We would consider it unfortunate for national uprisings in our region to be hijacked by terrorists and for the destiny of nations to be determined by arms and terror rather than by the ballot box. We propose that the fight against terrorism be incorporated into a binding international instrument and that no country be allowed to use terrorism for the purposes of interfering in the affairs of other countries. We are prepared to assist in the eradication of terrorism, in paving the way for democracy and in ensuring that arms do not dictate the course of events in the region.
As we assisted in the establishment of democracy in Iraq and Afghanistan, we are prepared to help bring about democracy in Syria and Yemen. We support the consolidation of power through elections, rather than through arms. We defend the rule of the majority that respects the rights of minorities.
Today, while safeguarding its historic and cultural heritage, Iran is looking to the future — not only the distant future but also the near future, with a bright outlook for cooperation and coexistence. I say to all nations and Governments that we will not forget the past, but we do not wish to live in the past. We will
not forget war and sanctions but we look to peace and development. Through the Joint Comprehensive Plan of Action, we were not just seeking a nuclear deal. We wanted to suggest a new and constructive way of recreating the international order, an order based on mutual respect, non-interference in the internal affairs of others and sustained cooperation and coexistence among the States Members of the United Nations.
To build a peaceful future, we must learn our lessons from the bitter past. We know that the only way to bring about lasting peace is through development. Peace without development can only be a time out during which resentment and suspicion build. However, peace with development makes it possible for anger and resentment to dissipate and be replaced by hope and respect for others. We have repeatedly said that the only way to uproot terrorism in the Middle East is by targeting its underlying social, economic and cultural causes. Economic interactions can bring about lasting security and transform the region into a haven of peace and development.
After the Joint Comprehensive Plan of Action, Iran stands ready to show that the practical path to security and stability is through the development that comes with economic engagement. With all of its economic and cultural potential, Iran is well-positioned to become a hub for export-oriented investment. Iran is also eager to show that we can all choose a lasting peace based on development and shared interests, which will lead to sustainable security rather than a volatile peace based on threats.
We hope to engage with our neighbours in a wide range of social and economic initiatives aimed at cooperation, which will enable the achievement of political understanding and even foster structural cooperation on security. In the international system today, mutual economic ties are considered to be the foremost factors in facilitating political cooperation and reducing security-related challenges.
In 2013, from this very stage, I called for combating violence and extremism (A/68/PV.6, p. 13). Subsequently, the representatives of the international community unanimously gave my appeal their seal of endorsement and, as a 
result, the General Assembly adopted resolution 68/127, on a world against violent extremism. The implementation of that resolution requires well-intentioned solutions and the application of experience gained in the realm of diplomacy. I am pleased that, by adding the support for the Joint
Comprehensive Plan of Action to the invaluable support for the world against violent extremism resolution, we may now devise a plan to resolve the problems of a shattered Middle East caught in the claws of brutality and savagery.
With a view to fighting ignorance, dictatorship, poverty, corruption, terrorism, violence and their social, political, cultural, economic and security impacts, I would like to invite the entire world, in particular the countries of my region, to form a Joint Comprehensive Plan of Action campaign aimed at creating a united front against extremism and violence. Such a front must create a collective and global movement to tackle regional problems in a serious manner through dialogue, prevent the slaughter of innocent people and the bombardment of civilians, counter the promotion of violence and the killing of other human beings, provide for stability in cooperation with established central Governments to maintain stability, and once stability is established, build diplomacy and democratic governance in the Middle East region.
Iraq, Syria and Yemen are all examples of crises that are being stoked through terror, extremism, violence, bloodshed, invasion and the indifference of the international community. They are also examples of how the flight from the horrors of war and bombardment triggers displacement and homelessness. The problems of those countries have persisted because the international community has failed them and because of the wrong-minded actions of newcomers to the region and naive transregional actors. As a result, the wave of destruction has gone beyond the Arab world and reached the doorstep of Europe and the United States, resulting in the loss of priceless elements of the world heritage, including precious relics of ancient civilizations. It has also resulted, more broadly, in the death of humanity itself.
We must not forget that the roots of today’s wars, destruction and terror can be found in yesterday’s occupations, invasions and military interventions. If the United States military invasion of Afghanistan and Iraq had not taken place and if the United States had not provided unwarranted support for the inhumane actions of the Zionist regime against the oppressed nation of Palestine, the terrorists today would not have any justification for their crimes. It is high time that the Government of the United States stop claiming to know the truth about our region and cease throwing baseless accusations about against its adversaries while
pursuing dangerous policies on behalf of its regional allies. Its behaviour, which only cultivates the seeds of division and extremism, must be brought to an end, and its actions must be made compatible with the realities of the region.
Despite the many problems in our region today, we believe in a promising future. We do not doubt that the obstacles can be overcome by wisdom, prudence and the use of new and powerful capacities, as well as by relying on our civilizational roots and our serious resolve. Thanks to the light of divine revelation, we have faith in the bright future of humankind, in which people will live in peace, tranquillity and spirituality. We believe in the will of nations to choose the path of goodness and purity. We believe that ultimate victory will be won by those with good-natured piety.